Citation Nr: 1216878	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  07-13 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Accredited Claims Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from February 1985 to June 1985, May 1986 to May 1990, and February 17, 1991 to March 3, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision, which granted service connection for bilateral pes planus (claimed as a left foot condition) and assigned a 30 percent evaluation, effective August 16, 2005. 

In May 2008, a hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida, RO.  A transcript of that proceeding has been associated with the claims folder.

In October 2008, the Board denied the Veteran's claim for an evaluation in excess of 30 percent for bilateral pes planus.  The Veteran appealed the Board's decision with respect to this issue to the United States Court of Appeals for Veterans Claims (Court).  In July 2009, the Court issued an order granting a joint motion to remand (JMR) the appeal of this issue to the Board.  The appeal was returned to the Board for action consistent with the JMR and the Court order.  In April 2010, the Board denied the Veteran claim for an evaluation in excess of 30 percent for bilateral pes planus.  The Veteran again appealed the Board's decision with respect to this issue to the Court.  In October 2011, the Court issued a Memorandum Decision setting aside the Board's April 2010 decision and remanding the issue for readjudication.

The Board notes that, in the July 2009 JMR, the Court stated that the evidence of record reflects that the Veteran has a hammertoe deformity of the left foot.  The Court indicated that appropriate evaluation of the Veteran's service-connected pes planus disability would include consideration of either a separate disability rating for a hammertoe deformity, or alternatively, consideration of direct service connection for a left toe disability, which may currently be manifested as a hammertoe disability.  In light of the JMR, and in consideration of the fact that the Veteran submitted a statement in January 2007 indicating that he broke his left big toe in the military and he believes it to be a service-connected condition, the Board referred this issue to the AOJ for appropriate adjudication in the April 2010 Board determination and again in an August 2011 Board determination.  It appears that this issue has still never been addressed by the AOJ.  As such, the Board again finds that the issue of entitlement to service connection for a left toe disability has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an evaluation in excess of 30 percent for service-connected bilateral pes planus.  After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of this claim.  In this regard, the Board notes that the Veteran's recent arguments to the Court suggest that his condition has worsened since his most recent VA examination in June 2007. 

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his or her statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, in light of the Veteran's recent arguments to the Court, the Board finds that this issue should be remanded in order to afford the Veteran a new VA examination to determine the current severity of his service-connected bilateral pes planus.  

Additionally, the RO should take this opportunity to obtain any recent VA treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file. 

2. Schedule the Veteran for an appropriate VA examination to determine the current severity of his bilateral pes planus.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  Also, the examiner should review all relevant VA treatment records.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note whether the Veteran has pronounced acquired bilateral flatfoot manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  The examiner should comment as to whether the Veteran's feet exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  The examiner should also discuss whether pain significantly limits functional ability during flare-ups or when the feet are used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

3. Then, the RO/AMC should readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


